We note that appellant, in his motion for *Page 208 
a rehearing, reurges the same grounds for a reversal of this cause as he did on original submission. The questions thus presented were fully discussed in our original opinion and we see no need of entering upon a further discussion thereof.
Believing that the case was properly disposed of on original submission, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has ben examined by the Judges of the Court of Criminal Appeals and approved by the Court.